Citation Nr: 0417606	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  97-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than March 4, 1992 for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968 and from October 1970 to February 1972.

By rating action in September 1993, service connection was 
granted for PTSD, effective from the date of receipt of claim 
on March 4, 1992.  Written notice of the September 1993 
rating action was sent to the veteran in October 1993.  

Thereafter, more than one year transpired and the September 
1993 rating decision to include the effective date became 
final.  See 38 C.F.R. §  20.302.  A claim of entitlement to 
an effective date prior to March 4, 1992 was requested in 
writing in January 1996.  

This appeal arises from a July 1996 rating decision of the 
Boston, Massachusetts Regional Office (RO), which denied the 
veteran's claim for an effective date prior to March 4, 1992 
for the grant of service connection for PTSD.  The Board 
issued a decision denying the veteran's claim to reopen in 
May 2002.  The case was appealed and the parties submitted a 
joint motion for remand.  By order of the Court on November 
6, 2002, the Board's May 2002 decision was vacated and the 
case was remanded to the Board.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was received by the RO on March 4, 1992.

2.  By rating decision in September 1993, service connection 
for PTSD was granted effective from the date of receipt of 
the claim on March 4, 1992.  

3.  The veteran failed to submit a timely notice of 
disagreement following receipt of notice of the September 
1993 rating decision and, thus, the March 4, 1992 effective 
date is final.  


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than March 4, 1992 for the grant of service 
connection for post-traumatic stress disorder is legally 
insufficient.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in September 1993, entitlement to service 
connection for PTSD was granted effective from the date of 
claim on March 4, 1992.  The veteran failed to submit a 
timely notice of disagreement following receipt of the notice 
of the September 1993 rating decision.  As a result, the 
March 4, 1992 effective date for the grant of service 
connection for PTSD is final.   

In general, a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105 (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

In cases where an appellant seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the Court held in the case of Lapier v. Brown, 5 Vet. 
App. 215 (1993), that, even assuming the presence of new and 
material evidence, the reopening of a claim of entitlement to 
an earlier effective date can not result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).

The Court more clearly enunciated the holding in Lapier in 
the recent case of Leonard v. Principi, 17 Vet. App. 447 
(2004).  The Court indicated that when an effective date 
becomes final (as is the case here when the veteran failed to 
file a timely notice of disagreement following receipt of the 
notice of the September 1993 rating decision), the veteran's 
claim to reopen could not establish an earlier effective 
date.

The Court has held that in situations where the law is 
dispositive of a claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In this case, the September 1993 
rating decision established an effective date of March 4, 
1992 for the grant of service connection for PTSD.  Moreover, 
the September 1993 rating decision and the March 4, 1992 
effective date are final.  

The veteran, therefore, would not be entitled to an earlier 
effective date for the grant of service connection for PTSD 
even if he had presented new and material evidence.  Thus, 
his claim must be denied as being legally insufficient.

The Veterans Claims Assistance Act of 2000 (VCAA), which 
ensures that there is compliance with the notice and duty-to-
assist provisions contained in the law and regulations, is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  As the appellant's current claim was 
filed before November 9, 2000 and it is not final, the 
provisions of 38 C.F.R. § 3.159 (2003) normally would apply 
in the veteran's appeal.  

In the case of Mason v. Principi, 16 Vet. App. 129 (2002), 
however, the Court determined that where the law as mandated 
by statute and not the evidence is dispositive of a veteran's 
claim, the VCAA was not applicable.  As the veteran's 


claim is legally insufficient, the Board therefore need not 
consider the application of the VCAA in this case.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than March 4, 1992 for the grant of service 
connection for post-traumatic stress disorder is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



